By the court.

If Ebenezer Wilson has gained a settlement in Weare, it must be under the 8th section of the statute of 1st January, 1796, entitled, “ An act to ascertain the ways “and means, by which persons may gain a settlement in any “ town or district within this state, so as to entitle them to “ support therein, if they shall be poor and unable to support “themselves.” That section provides, that “any person “ of the age of twenty-one years, who shall hereafter reside “ in any town or district within this state, and being taxed “ for his poll for the term of seven years, shall pay all taxes “ legally assessed oil his poll and estate du ¡ng the said term, “ shall be an inhabitant in said town or district.”—1 N. H. Laws 363.
To gain a settlement under this section of the statute, residence alone is not sufficient. The resident must be taxed for *204bis poll for the term of seven years. This is the plain letter °f the statute ; and that such was the intention of the legis-latnre can hardly be doubted. As Wilson was taxed two years only in Weave, it is clear, that he gained no settlement in that town. Therefore, according to the agreement of the parties, there must be

Judgment for the plaintiffs